Philbin, J.
The motion to serve a supplemental complaint is granted. The original complaint in this foreclosure suit sets forth a default in the payment of taxes on the mortgaged property and that pursuant to the terms of the mortgage the plaintiff elects to consider the principal immediately due and payable. The plaintiff now asks leave to set up a default in the payment of interest, alleged to have occurred after this action had been begun, and which also gave the plaintiff, pursuant to the mortgage, the right to declare the principal due. The new matter thus sought to be set up is in aid of an existing cause of action and does not call for any greater or other relief than was originally demanded. Cohn v. Husson, 5 Civ. Pro. 324, 326; Merrihew v. Kingsbury, 150 App. Div. 40. Plaintiff *427to serve a supplemental complaint setting up the default in the payment of interest within five days after service of notice of entry of this order. Date of issue remains the same and cause retains its present place on the calendar.
Motion granted.